DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed June 28, 2022, for the 16/890,992 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 13-17 and the addition of claim 37 are noted.
Claims 13-22, 27-28, 30-31, and 34-37 are pending and have been fully considered.
New grounds of rejection based on applicant’s amendment follow.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a treated biomass (claim 34) has been interpreted as biomass that has undergone “a method comprising steps 1) sizing the biomass to < 20 cm size, for example from 0.1 to 2.0 cm size, particles, 2) washing the biomass with a washing fluid, for example a fluid selected from the group consisting of water, acidified water, alkaline water, and combinations thereof, sufficiently to reduce the content of alkali and alkaline earth metals, 3) optionally rinsing the washed biomass of step 2) with rinsing fluid, 4) drying the biomass to reduce water content, and optionally, 5) reducing the dried particle size to < 1 cm” [see paragraph 00025 of the instant specification].


Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “[a] lignocellulosic biomass feedstock treated with aqueous nitric acid followed by washing with deionized water comprising: biomass having < 50 ppm K and < 300 ppm Ca.”  It is not clear if the lignocellulosic biomass that has been treated with aqueous nitric acid and washed with deionized water has “< 50 ppm K and < 300 ppm Ca” or if lignocellulosic biomass that has been treated with aqueous nitric acid and washed with deionized water has been combined with (i.e., comprises) “biomass having < 50 ppm K and < 300 ppm Ca.”  Consequently, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartek et al (US 2012/0047794 A1).
Bartek et al discloses a biomass pretreatment method of fast pyrolysis, which method comprises comminuting biomass such as pine trees [paragraphs 0096 & 0097] to “an average size between about 50 and about 750 microns and individual sizes between about 0.1 and about 1000 microns” [paragraph 0102] and demineralization of the same containing inorganic extractables such as metals (“[a]bout 20 kinds of metals have been identified in various kinds of lignocellulosic biomass, which vary not only with the kind of biomass, but also with its origin” [paragraph 0048]) by contacting said comminuted biomass with hot water ranging in temperature from 50-90o C [see prior citation] or a solvent such as an aqueous acid or base.  The reference teaches “essentially any aqueous solvent can be used for demineralization…The effectiveness is believed to be due to the presence of organic acids (e.g., carboxylic acid, acetic acid) in the aqueous phase. Without wishing to be bound by any theory, the acidity of the aqueous phase can facilitate the mobilization of minerals in the biomass. For example, the chelating effects of carboxylic acids can contribute to the solubilization and removal of mineral cations” [paragraph 0050].  Bartek further discloses “at least part of the aqueous solvent can then be removed (e.g., dewatering) from the biomass by mechanical action (e.g., kneading, agitating, pressing). Ash precursors, such as dissolved extractables (e.g., minerals and/or metals), will thus be removed with the solvent. The mechanical action can occur in an agitator and/or a kneader. The mechanical action can be exerted by equipment such as a high shear mixer, kneader, colloid mill, planetary mixer, mix-miller, or ball mill…dewatering steps can be repeated to control the amount of minerals that are removed from the biomass. In addition to removing minerals from the biomass, the swelling and dewatering steps can make the biomass material more susceptible to a subsequent reaction. For example, swelling of the biomass can cause disruption of the internal bulk hydrogen bonding links between components and in general upset the compact nature of the bulk biomass particle” [paragraphs 0051 & 0052].  The reference further discloses “[t]he pretreatment can reduce metal…content to less than about 3,000, 2,500, 2,000, 1,500, 1,000, or 500 mg/kg, based on dry weight of the biomass” [paragraph 0054]. Since the pretreatment method does not appear to chemically alter the lignocellulosic structure of the biomass, the dewatered biomass corresponds to the recited lignocellulosic biomass of instant claims 35 and 36.
Claim(s) 27 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramani et al (US 2012/0024748 A1).
Subramani et al discloses “a fluidized catalytic cracking process [and system—Examiner’s insertion] for cracking hydrocarbon feed having organo-sulfur compound as an impurity, said process comprising: adding a heavy metal poisoned spent catalyst to an equilibrium catalyst to obtain a composite circulating catalyst, wherein the heavy metal poisoned spent catalyst is added in an amount to maintain the activity of the circulating catalyst; and obtaining a fluidized catalytic cracked product” [abstract], and more particularly, “[t]he fluidized catalytic cracking (FCC) process in accordance to the present invention was tested in a fixed fluidized bed catalyst ACE unit…External heavy metal poisoned spent catalyst from FCC unit--Catalyst-C was directly used to test its effect on FCC unit-A performance. The catalyst used in this experiment comprises 90 wt % Catalyst-A, the E-Cat from FCC unit-A and 10 wt % of Catalyst-C which is a heavy metal poisoned spent catalyst from FCC unit-C” [paragraphs 0074 & 0078].  The fluidized bed catalyst ACE unit corresponds to the fluidized bed reactor of the instant application; the 90 wt % Catalyst-A corresponds, at least in part, to the catalyst inventory inside the reactor; Catalyst A (E-cat) corresponds to the requirement of a “zeolite catalyst equilibrated with respect to catalyst deactivation.”  There is no mention of a concentration of Na or K on the catalyst(s); therefore, the concentration may obviously be 0 ppm.  Last, it is obvious that the E-cat is a zeolite based on the teaching found in, for example, paragraph 0088: “[t]he purpose of this example is to verify whether the vanadium from the external heavy metal poisoned spent catalyst being directly included in the equilibrium catalyst inventory is migrating to the host FCC/RFCC equilibrium catalyst and thereby causing incremental destruction of zeolite leading to catalyst deactivation.”
With respect to claim 31, note that Subramani et al discloses “[d]ue to incremental deactivation by deposition of heavy metals on catalyst, addition of proportionately higher amount of catalyst is needed in order to maintain the activity of the circulating catalyst inventory. In order to keep the catalyst inventory at the desired level, a part of the catalyst is required to be withdrawn through which a portion of the heavy metals is disposed off from the circulating inventory.” [paragraph 0012] & “[t]he present invention provides a fluidized catalytic cracking process for cracking hydrocarbon feed having organo-sulfur compound as an impurity, said process comprising, adding a requisite amount of heavy metal poisoned spent catalyst to the circulating catalyst inventory in such concentration to maintain the activity of the circulating catalyst even with the increase in heavy metal concentration and obtaining fluidized catalytic cracked products” [paragraph 0055] and “[i]n an embodiment of the present invention, an improved FCC/RFCC process where the spent heavy metal poisoned FCC/RFCC catalyst with higher concentration of heavy metals particularly vanadium and nickel is added separately or along with the fresh catalyst into the FCC/RFCC unit catalyst inventory, which has lower metal concentration. The addition provides the increase in heavy metal concentration in the composite circulating catalyst without increasing the host heavy metal concentration, which in turn reduces the sulfur content of the cracked products and also enhances the conversion and selectivity of the valuable products” [paragraph 0061].  In light of the preceding, it is obvious that the system of the reference has a catalyst make-up rate and said rate is a result effective variable; that is, a variable that achieves a recognized result.  In this case, the result is catalyst inventory and, concomitantly, catalyst activity.  Applicant is reminded that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].

Response to Arguments
Applicant did not appear to present arguments with respect to claims 35 and 36 in the response filed June 28, 2022.
Applicant’s arguments with respect to claim(s) 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 18-22 are allowed.
Claims 28, 34, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 18-22 see prior Office action.  With respect to claim 28, the prior art does not appear to disclose that the E-cat comprises ZSM-5.  With respect to claim 34, there is no biomass taught by Subramani et al.  Note that Gosselink et al taught an equilibrium catalyst (E-cat) in paragraph 0195 but the concentrations of Na and K contained therein were outside the range recited in instant claim 27.  With respect to claim 37, making a determination of the Bronsted acid site density of the catalyst composite of Subramani et al based on the teaching(s) contained therein is insuperable; there is clearly no discussion of the same within the reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
September 10, 2022